


Exhibit 10.2
FIFTH AMENDMENT
TO
CHICO’S FAS, INC. EXECUTIVE SEVERANCE PLAN
WHEREAS, Chico’s FAS, Inc. (the “Employer”) maintains the Chico’s FAS, Inc.
Executive Severance Plan (the “Plan”) for the benefit of its eligible employees;
WHEREAS, the Employer deems it necessary and desirable to amend the Plan to
provide that the Chief Executive Officer of the Employer is eligible to
participate in the Plan; and
WHEREAS, this Fifth Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of the amendment;
NOW, THEREFORE, by virtue of the authority reserved to the Employer by Section
7.01 of the Plan, the Plan is hereby amended, effective October 15, 2015, as
follows:
1.
The first paragraph of Section 3.01of the Plan is hereby amended in its entirety
to read as follows:

The Chief Executive Officer of the Sponsor and all Executive Vice Presidents,
Senior Vice Presidents and Group Vice Presidents of Sponsor or Affiliate shall
be eligible to participate in the Plan and to receive Benefits under the Plan,
provided that they meet all the requirements stated herein, as determined by the
Plan Administrator on a case-by-case basis and, further provided, that such
Chief Executive Officer of the Sponsor and Executive Vice Presidents, Senior
Vice Presidents and Group Vice Presidents of Sponsor or Affiliate are not
already subject to an employment agreement or another arrangement with Sponsor
or Affiliate that provides for severance benefits.
2.
Section 4.01(a) of the Plan is hereby amended to add a new sentence to the end
thereto which shall read as follows:

Notwithstanding the preceding, a Terminated Employee who was the Chief Executive
Officer of the Sponsor shall receive an amount equal to 24 months of the
Employee’s Annual Base Salary.

    

--------------------------------------------------------------------------------




3.
Section 4.01(c) of the Plan is hereby amended in its entirety to read as
follows:

(c)    COBRA Benefits.
For each Terminated Employee (other than the Chief Executive Officer of the
Sponsor) who, upon such Employee’s Employment Termination Date, is enrolled in
Sponsor or Affiliate’s Medical and Dental Insurance plans and, as a result is
entitled to elect continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), Sponsor or Affiliate will fully subsidize
the COBRA premium cost during the Severance Period. Thereafter, the Terminated
Employee shall be responsible for paying 100% of the COBRA premium costs. The
Chief Executive Officer of the Sponsor will receive a cash lump sum payment
equal to the aggregate COBRA healthcare plan premium costs over the Severance
Period regardless of whether the Chief Executive Officer of the Sponsor elects
COBRA, with payment of such lump sum amount to be made in accordance with
Section 5.01 of the Plan.
4.
The second paragraph of Section 4.b. of Appendix A is hereby amended in its
entirety to read as follows:

During the twelve (12) month period [twenty-four (24) month period in the case
of the Chief Executive Officer of the Sponsor] following Employee’s Employment
Termination Date, Employee will not, directly or indirectly, for Employee or for
others in any geographic area where Company engages or plans to engage in
business:
i.    perform any job, task, function, skill, or responsibility for a Competing
Business that Employee has provided for Company in the 12-month period [24-month
period in the case of the Chief Executive Officer of the Sponsor] preceding the
Employee’s Employment Termination Date (for purposes herein, a Competing
Business shall mean the following companies: __________________) [for purposes
herein, in the case of the Chief Executive Officer of the Sponsor, Competing
Business shall mean any direct competitor of Company which, in general terms,
means a specialty retailer of better women’s apparel or better women’s intimate
apparel, sleepwear and bath and body products]; or
ii.    render advice or services to, or otherwise assist, any other person,
association or entity in the business of “i” above.
5.
Section 4.c. of Appendix A is hereby amended in its entirety to read as follows:

c.    Non-Solicitation of Employees. During the twelve (12) month period
[twenty-four (24) month period in the case of the Chief Executive Officer of the
Sponsor] following the Employee’s Employment Termination Date for any reason,
Employee will not, either directly or indirectly, call on, solicit, or induce
any other employee or officer of the Company whom Employee had contact with,
knowledge of, or association with in the

2

--------------------------------------------------------------------------------




course of employment with Company to terminate his or her employment, and will
not assist any other person or entity in such a solicitation.
IN WITNESS WHEREOF, the Employer has caused this amendment to be executed by a
duly authorized representative this 15th day of October, 2015.
Chico’s FAS, Inc.


By:    /s/ Sara Stensrud          
Its:    EVP/Chief Human Resources Officer    
Firmwide:136395216.1 049970.1002

3